Citation Nr: 1726559	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  05-38 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for skin rash in calves, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for loss of sight, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.





ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2009 and October 2010, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

The Veteran died in January 2012, during the pendency of this appeal.  The Veteran's surviving spouse subsequently filed a request with the RO to be substituted as the appellant.  See 38 U.S.C.A. §§ 5121, 5121A (West 2014); 38 C.F.R. §§ 3.1000, 3.1010, 20.1302 (2016).  The RO granted the appellant's request to be substituted.  See May 2016 Correspondence.  Accordingly, the appellant has been properly substituted as the claimant for the purposes of these claims on appeal in accordance with 38 U.S.C. § 5121A.  See 38 C.F.R. § 3.1010. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In her March 2017 substantive appeal, the appellant requested a hearing before the Board.  See March 2017 VA Form 9 (requesting a videoconference hearing before a member of the Board).  A review of the record reveals that the requested hearing has not been scheduled.  On remand, the appellant must be provided an opportunity to testify at a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a videoconference hearing before the Board.  Notice of the hearing must be sent to the appellant at her current mailing address and a copy of the notice informing her of the date, time, and location of that hearing must be associated with the claims folder.  Notice of the hearing must also be sent to the appellant's representative.

2.  After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




